                                                                                                                                                                               ':\1

'£>~     •   - ';l.,1

       " AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Page 1 of I



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                          v.                                                          (]:<'or Offenses Committed On or After November 1, 1987)



                           Juan Martin Rodriguez-Cortez                                               Case Number: 3:19-mj-21886

                                                                                                     John Owen Lan
                                                                                                     Defendant's Attorney


         REGISTRATION NO. 74927298
                                                                                                                                            MAY 2 1 2019
         THE DEFENDANT:
          '°' 1 d 'l
          "" p eade gm ty to count(s) __
                                          1 fC        1·                                      CLEl"<K, U.S. D~STr"Z!CT COURT
                                           o __o_m_,,p_a_m_t_ _ _ _ _ _ _ _ _~--l-'''a'....·w."""'•c:c'"""'-':~""''"-''"'""-'"'--'"r_,_·""""-'-r,;.,'w.'41'.''-"'"-"DilJ4· A
                                                                                         r BY                                                          L:L.:PUTY
          D was found guilty to count( s)                                                ~-------~--------.

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                     Nature of Offense                                                                            Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                  1

             D The defendant has been found not guilty on count(s)
                                                                                            ~------------------
             0 Count(s)                                                                                dismissed on the motion of the United States.
                             -------------~----


                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         fi/ TIME SERVED                                       D _ _ _ _ _ _ _ _ _ _ days

             ~   Assessment: $10 WAIVED ~ Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, May 21, 2019
                                                                                                  Date oflmposition of Sentence



                                                                                                  II~LQ.ift:BLoCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                        3:19-mj-21886
